UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

v. Crim. Action No. 13-253 (GK)
RODNEY CLASS,

Defendant.

\z\./\/\.¢\/\/\./\/~_¢

MEMORANDUM OPINION AND ORDER

Pending before the Court are thirty-six Motions filed by
Defendant Rodney Class [Dkt. Nos. 7, 10-l4, l6, 20-22, 23, 25-
49]. Upon consideration of the Motions, the Government's three
Omnibus Responses, the arguments presented at the Motions
Hearing on April 7, 20l4, and the entire record herein, and for
the reasons set forth below, Defendant's Motions are granted in
part, denied in part, and, pending further development of the
record, deferred in part.

I. BACKGROUND

On May 30, 20l3, Defendant was arrested by United States
Capitol Police for possession of three firearms on United States
Capitol Grounds. §ee Indictment [Dkt. No. l].l

On September 3, 20l3, a grand jury in the United States

District Court for the District of Columbia indicted Defendant

'Defendant is alleged to have possessed a Taurus .44 caliber
pistol, a Ruger LC9 9 mm pistol, and a Henry Arms .44 caliber
rifle. See Indictment [Dkt. No. l].

on two charges: (1) possession of three firearms on United
States Capitol Grounds in violation of 40 U.S.C. § 5104(e)(1);
and (2) carrying a concealed pistol outside of his home or
business place in violation. of D.C. Code § 22-45O4(a).2 On
September 5, 2013, Defendant appeared before Magistrate Judge
John. Facciola for arraignment. The Federal Defender for the
District of Columbia was appointed to represent him and he was
released on his own recognizance and placed in the Court's High
Intensity Supervision Program.3

Subsequentlyg Defendant indicated through_ written filings
and oral requests at several court appearances that he wished to
represent himself. On March 26, 2014, the Court held a status
conference at which it advised Defendant in great detail of the
risks of self-representation_ in order` to ensure that, in the
event he ultimately elected to waive his constitutional right to
appointed counsel, such election would be “knowing, intelligent,

and 'voluntary.” United. States v. Cunningham, 145 F.3d 1385,

1391 (D.C. Cir. 1998). The Court then asked Defendant to

2 On May 31, 2013, prior to the grand jury's indictment in this
Court, Defendant was charged in the Superior Court for the
District of Columbia with Carrying a Pistol in violation of D.C.
Code § 22~4504(a). The case in Superior Court was eventually
dismissed, but the record does not indicate when.

3 On January 17, 2014, the case was reassigned to this Court

after Judge Robert Wilkins, the District Judge previously
assigned to the case, was elevated to the Court of Appeals for
the D.C. Circuit.

further consider whether he wished to represent himself in light
of the risks identified by the Court, and to inform the Court of
his final decision at his next court appearance.

Meanwhile, between_ January 3, 2014, and. March 27, 2014,
Defendant, although still represented by counsel, filed thirty-
six pro se Motions. [Dkt. Nos. 7, 10-14, 16, 20-22, 23, 25-49].4
After he filed the first six of these Motions, the Court advised
the Government at a status conference on February 3, 2014, that
it could respond. to the then-pending Motions with a single
omnibus response indicating merely whether it opposed or did not
oppose the requested relief. On February 7, 2014, the
Government filed an Omnibus Response to the first six of these
Motions (“Gov't's First Omnibus Resp.”) [Dkt. No. 17]. On March
7, 2014, after Defendant filed additional Motions, the
Government filed a second Omnibus Response to four more of his
Motions (“Gov't's Second Omnibus Resp.”) [Dkt. No. 24]. On
April 4, the Government filed a third Omnibus Response to the
remainder of Defendant's Motions (“Gov't's Third Omnibus Resp.”)

[Dkt. No. 51].

4 Subsequently, Defendant submitted four additional Motions that

were entirely repetitious of his other Motions. Because all of
these Motions were submitted pro se, Defendant was required to
obtain the Court's permission before they could be filed on the
docket. The Court granted permission to file Defendant's first
thirty-six Motions, but denied him permission to file the four
additional Motions that were duplicative of the first thirty-
S_`LX.

Defendant did not file any formal Replies in further
support of his Motions, despite being advised by the Court at a
status conference on February 27, 2014, that he had a right to
do so. He did, however, file various submissions styled as
“objections” to the Government's Omnibus Responses. These
submissions address the Government's various Omnibus Responses
but also raise new arguments and requests for relief. §ee Dkt.
Nos. 28, 32, 36. As a result, the Court shall treat them as
independent “Motions,” but shall also consider them in further
support of each of Class's other Motions.

On April 7, 2014, the Court held a Motions Hearing at which
Defendant presented argument on his Motions. He also informed
the Court at that time that, having considered the risks of self
representation, he still desired to waive his right to appointed
counsel and proceed pro se. The Court accepted Defendant's
waiver as knowing and voluntary, granted his request to proceed
pro se, and appointed_ the Federal Defender, A.J. Kramer, as
stand-by advisory counsel. The Government elected not to
present any substantive argument on Defendant's Motions but
requested the opportunity to submit additional briefing in the
event the Court was inclined to grant any of the Motions.

At the conclusion of the Motions Hearing, in light of the
voluminous submissions Defendant had already filed, the Court

issued an Order requiring Defendant to seek express permission

from the Court prior to filing any additional Motions. See
Order dated April 7, 2014 [Dkt. No. 52].
II. DISCUSSION

The Court construes Defendant's Motions liberally for any
possible relief to which he might be entitled. See, e.g.,

Toolasprashad v. Bureau of Prisons, 286 F.3d 576, 583 (D.C. Cir.

2002) (court has an “obligation to construe pro se filings
liberally”). lt observes, however, that although Defendant
raises a few issues that bear further consideration, a number of
his Motions are duplicative of each other, and many are, to a
large extent, utterly incomprehensible. Furthermore, most of
the Motions purport to cite legal principles that either do not
exist or are provisions of civil law wholly inapplicable to the
issues in this criminal case. With this background in mind, the
Court addresses each Motion as follows.5

l. Enter my Appearance: REQUIREMENT FOR MOTION FOR IN

CAMERA HEARING; “CORPUS DELICTI” TO BE PRODUCED
(HABEAS CORPUS) [Dkt. No. '7] (“Motion #1")

In this Motion, Defendant objects to the appearance of his
name in all capital letters in the indictment, contending that
the capital letters apply' only' to a “fictional” entity' or a

corporation, and not a “a living flesh and blood man” such as

himself. Mot. at 9. This objection and the related argument

5 1n listing Defendant's Motions, the Court retains the exact
spelling and capitalization used by Defendant.

_5_

that the use of all capital letters somehow deprives the Court
of subject matter jurisdiction find no support in the law and,
in fact, have been squarely rejected by at least one court. See

United States v. Mitchell, 405 F. Supp. 602, 603 (D. Md. 2009)

(characterizing similar objections as “patently without merit”).

To the extent Defendant seeks “declaratory judgment” as to
the identity of the actual person_ charged in the indictment,
such declaratory relief is not a cognizable remedy in a criminal
case, However, the Court now clarifies, to the extent there is
any doubt, that the person charged in this case is Rodney Class
the human being, and not a corporation or any other “fictional
entity,” as Defendant suggests. §ee Gov't's First Omnibus Resp.
1112.

Finally, Class also asks the Court to define the duties and
obligations of his appointed lawyer. The Court described the
duties of appointed counsel at the status conference held on
March 26, 2014. To the extent Defendant seeks to understand the
role of his advisory counsel, he should consult further with Mr.
Kramer. 1f, after discussing the issue with Mr. Kramer,
Defendant has further questions related to Mr. Kramer's role and
duties, he may bring them to the attention of the Court at that
time.

For all of these reasons, the Motion shall be denied.

2. Entry of Appearance Requirement and wish As a Living
man with a (Sou1) [Dkt. No. l0] (“Motion #2”)

The Court interprets this Motion as a request to permit
Class to represent himself. As set forth on the record at the
Motions Hearing on April 7, 2014, the Court finds that Class has
made a knowing and voluntary decision to waive his Sixth
Amendment right to counsel, having been informed of the dangers
and disadvantages of doing so, and therefore, this Motion has
been granted. See Cunningham, 145 F.3d at 1391-92.

3. Wish and just cause to belief and the Requirement of a
Wavier [sic] for Re1ease for Lawyer A.J. KRAMER [Dkt.
No. 11] (“Motion #3”)

The Court interprets this Motion as another request to
permit Class to represent himself. As discussed in Motion #2
above, Defendant has been granted permission to represent
himself, and Mr. Kramer has been appointed as his stand-by
advisory counsel. As the Court has already addressed these
issues, and_ Defendant presents no new considerations in this

Motion, this Motion shall be denied as duplicative.

4. Wish for Declaratory Judgment [Dkt. No. l2] (“Motion
#4”)

The Court interprets this Motion as seeking the same relief
as Motion #1 and, to that extent, it shall be denied for the
reasons discussed in Paragraph 1, above.

To the extent Defendant also seeks clarification regarding

the “remedies” at issue in this case, the Court clarifies that

the maximum prison term that may be imposed on each of the two
counts in the Indictment is five years, for a maximum total
prison term of ten years, §ee 40 U.S.C. § 5109(a); D.C. Code §
22-4504.

To the extent Defendant seeks information related to other
legal remedies that may' be available to him, providing such
information would be the role of his appointed counsel, not the
Court. The Court has advised Defendant that, despite his
election to proceed_ without counsel, the Court is unable to
provide legal assistance of the type he seeks.

Consistent with the foregoing, this Motion shall be granted
to the extent Defendant seeks clarification of the maximum
penalties, which the Court has now provided, and otherwise shall
be denied.

5. Requirement and wish Dec1aratory judgment for

resurrection of the flesh and blood man with a soul to
be made whole [Dkt. No. l3] (“Motion #5”)

The Court interprets this Motion as a request for the Court
to take judicial notice that Defendant is a human being and is
alive. The Government takes no position on this Motion, and
therefore, the Motion shall be granted.

5. IN CAMERA HEARING “CORPUS DELICTI” [Dkt. No. l4]
(“Motion #6”)

The Court interprets this Motion as a Motion to Dismiss and

for ndscellaneous relief. To the extent the Motion seeks to

dismiss the indictment for failing to name an “indispensable
party,” the rules relating to dismissal for failure to join an
“indispensable party” are civil rules and do not apply' to a
criminal case. §e§ Fed. R. Civ. P. 19. To the extent Defendant
seeks dismissal based on other alleged deficiencies in the
indictment, the indictment is not required to include the
information_ he requests, and_ there is no indication that the
named defendant in the indictment is incorrect as he suggests.
To the extent Defendant asks the Court to remove the conditions
of his release or to expunge his record, he has identified no
basis for the Court to do so.

To the extent Defendant alleges that the prosecutor has
committed nusconduct, he fails to identify any such nusconduct
whatsoever. Finally, to the extent Defendant argues that he is
entitled to compensation for his time spent defending himself in
this case, he is not so entitled. Defendant's remaining
allegations are entirely inapposite to this case.

For the foregoing reasons, this Motion shall be denied.

7. IN CAMER.A HEARING REQUIREMENT BURDEN OF PROOF "CORPUS
DELICTI" TO BE PRODUCED (HABEAS) CORPUS WITH
DECLARATORY JU`DGMENT RULING [Dkt. No. 16] (“Motion
#7”)

In this Motion, Class seeks to dismiss the case based on

the indictment's purported failure to identify' the “‘WHO' or

‘WHAT'” of the crime. The indictment is crystal clear, however,

that Defendant is the individual charged in this case, and that
he is alleged to have possessed three firearms on United States
Capitol Grounds in_ violation. of 40 U.S.C. § 5104(e)(1). §ee
Indictment at Count One [Dkt. No. 1]. The 1ndictment further
alleges that Defendant carried a pistol “openly and concealed on
or about his person, in a place other than his dwelling place,
place of business or on other land possessed by him,” in
violation. of 22 D.C. Code § 4504(a). §e§ i£L_ at Count Two.
Therefore, contrary' to Defendant's contention, the indictment
does identify both the “who” and “what” of the crimes alleged.

To the extent Defendant argues that the criminal statutes
under which he is charged are not valid, he identifies no legal
basis for challenging them.

To the extent Defendant seeks dismissal based on the
Government's purported failure to meet its burden of proof, a
grand jury in this Court decided that the Government had met its
burden of proof to indict Defendant, that is, that the
Government had shown there was probable cause to commence
criminal proceedings and require him to answer the charges. §§e
Mitchell, 405 F. Supp. 2d at 603 (“The defendants have been
indicted by a properly' constituted grand jury, and they are
indisputably subject to the jurisdiction of this court.”).

Defendant has not identified any deficiencies in the grand jury

process, and the Government is not required to prove the

_lO_

defendant's guilt until trial, which has been scheduled for July
7, 2014.

For all of these reasons, Defendant's Motion shall be
denied.

8. Requirement for Judicial Notice: Motion and

Requirement to Quash Plaintiff’s Latest Response and a
Requirement to Dismiss Al1 Charges for Lack of Direct
Rebuttal of Court Ordered Subject Matter, Lack of
Standing, Frivolous Filings, and Failure to Produce a
Corpus De1icti [Dkt. No. 20] (“Motion #8”)

In this Motion, Defendant seeks to quash the Government's
First Omnibus Response on the basis that he does not deem it
responsive to his Motions. At the status conference on February
3, 2014, the Court expressly' advised the Government that it
could respond to Defendant's numerous Motions in summary
fashion, and therefore, the summary nature of Defendant's First
Omnibus Response is not a basis to “quash” the Response. As
discussed in more detail below, however, the Government shall be
directed to submit further briefing on certain issues raised by
Defendant's Motions.

To the extent Defendant challenges the Government's
“standing” to bring this case, the United States Attorney's
Office for the District of Columbia has the authority to

prosecute crimes against the United States and the District of

Columbia. See Fed. R. Crim. P. 1(b)(1)(B).

To the extent Defendant challenges the prosecutor's
competence and alleges malicious prosecution, he provides
absolutely no support for these allegations.

To the extent Defendant argues that the criminal provisions
under which he is charged, 40 U.S.C. § 5104(e) and 22 D.C. Code
§ 4504(a), apply only to business entities, government
instrumentalities and other corporate “persons,” but not to
natural persons such as himself, this argument is contradicted
by the plain language of the laws under which he is charged.
Only natural persons are capable of “carry[ingF' a firearm in
the manner prohibited. §ee 40 U.S.C. § 5104(e) (“An individual
or group of individuals . . . may not carry on or have readily
accessible to any individual on the Grounds or in any of the
Capitol Buildings a firearm [or] a dangerous weapon[.]”)
(emphasis added); 22 D.C. Code § 4504(a) (“No person shall carry
within the District of Columbia either openly or concealed on or
about their person, a pistol or any deadly or dangerous
weapon[.]”) (emphasis added). Moreover, Section 5104(e)
explicitly' refers to an “individual or` group of individuals,”
thereby n@king clear that its prohibitions apply to a natural

person such as Defendant, and not a corporate person.6

° As support for his argument that the criminal provisions at
issue do not apply to natural persons, Defendant relies on
portions of the United States Tax Code, the Texas Administrative

_.12_

Defendant also repeatedly objects to the prosecutor's
purported failure “to produce a Cbrpus Delicti as to who was
injured and the extent of that injury.” An individual “injury”
is not, however, an element of the offenses alleged. in the
indictment. Furthermore, the “corpus delicti rule/' to which
Defendant refers, simply requires “that a verdict of guilt rest
on more than unsupported confessions or admissions of the

accused[.F' United States v. Johnson, 589 F.2d 716, 718 (D.C.

Cir. 1978). The Government has not suggested. that it will
attempt to prove Defendant's guilt based on “unsupported
confessions or admissions,” and Defendant has not explained why
this doctrine has any relevance to this case.

To the extent Defendant objects that the prosecutor's

papers and legal arguments are “unintelligible” and
“nonsensical,” Mot. at 9, legal terminology is frequently
difficult to understand for non-lawyers. This is one of the

many reasons the Court advised Defendant at the status
conference on March 26, 2014, that it would be unwise to
represent himself. The Court is unable to provide explanations
of each and every one of the Government's legal arguments, as

that would be the role of his appointed counsel, not the Court.

Code and Delaware Administrative Code, all of which are
inapplicable to this criminal case.

_13_

Finally, to the extent Defendant challenges his prosecution
under the Second Amendment of the Constitution, the Government
has not submitted a substantive response to this argument. The
Court therefore lacks an adequate record on which to evaluate
it. The Government shall be ordered to file further briefing on
this issue no later than May 1, 2014, and the Defendant may, but
is not required to, file a further Response within 14 days of
the Government's submission.

For the foregoing reasons, Defendant's Motion shall be
deferred insofar as it relates to the Second Amendment and
otherwise shall be denied.

9. Entry of Appearance As a Living man with a (Sou1) AS A

Private Attorney General and Constitutional Bounty

Hunter By Congressional Act of U.S. Congress FOR AN
FORMAL COMPLAINT OF ULTRA VIRES MISS BEHAVIOR [Dkt.
No. 21] (“Motion #9”)

The Court interprets this Motion as yet another request by
Defendant to represent himself, which, as discussed in relation
to Motion #2 above, has already been granted. Therefore, this
Motion shall be denied as duplicative.

10. Take Judicial Notice Requirement for an Article III

Hearing for an Formal Complaint of U1tra Vires Miss
Behavior [sic] with Attachments [Dkt. No. 22] (“Motion
#10”)

This Motion is comprised of forty three pages of block

quotes of a variety of statutory provisions that are irrelevant

to this case, including the Smith Act of 1940, 18 U.S.C. § 2385;

the Administrative Procedure Act, 5 U1S.C. § 701 et seq.; the
Hobbs Act, 18 U.S.C. § 1951; the Taft-Hartley Act, 29 U.S.C. §
401 et seq.; the Federal Reserve Act of 1913, 38 Stat. 251; and
laws related to the oath of office required of public employees,
racketeeringg conspiracy, and trespass. Defendant appears to
allege that various representatives of the United States
Government violated his constitutional rights and committed
unspecified misconduct. However, he provides no support for
these assertions, and therefore, the Motion shall be denied.

l1. TAKE JUDICIAL NOTICE N`UNC PRO TUNC REQUIREMENT FOR AN

ARTICLE III HEARING FOR A FORMAL COMPLAINT OF ULTRA
VIRES MISBEHAVIOR WITH COUNTERCLAIM [Dkt. No. 23]
(“Motion #1l”)

1n this Motion, Defendant repeats arguments made in earlier
Motions, which the Court has already addressed above.

1n addition, Defendant asserts that he was “searched and
seized. without a proper` complaint,” that he was “interrogated
for hours without a Miranda warning,” and that his seized
property was never returned to him. Mot. jj 13, 14, 17. The
Government has not submitted_ a substantive response to these
arguments. Therefore, the Court finds that it lacks an adequate
record on which to evaluate them. Consequently, the Government

shall be ordered to file further briefing on these issues no

later than May 1, 2014, and Defendant may, but is not required

to, file a further Response within 14 days of the Government's
submission.

For` the foregoing reasons, this Motion shall be deferred
insofar as it raises arguments under the Fourth and Fifth
Amendments and otherwise shall be denied.

12. Take Judicial Notice: Verification for Dec1aratory

Status Under the Tenth Amendment [Dkt. No. 25]
(“Motion #12”)

This Motion repeats arguments that have already been
addressed above. Consequently, it shall be denied.

13. Requirement and wish for Dismissal; Take Judicial
NOtiCe: UNITED STATES DISTRICT COURT has limited
jurisdiction and venue [Dkt. No. 26] (“Motion #13”)

The Court construes this Motion as a Motion to Dismiss for

lack of subject matter jurisdiction and improper venue.

Defendant does not, however, identify any plausible basis
to challenge the Court's subject matter jurisdiction. The Court
has subject matter jurisdiction over federal offenses and

properly joined offenses arising under District of Columbia law.

See United States v. Jackson, 562 F.2d 789, 793 (D.C. Cir. 1977)

(“The United States District Court for the District of Columbia
has jurisdiction of . . . any offense under any law applicable
exclusively to the District of Columbia which offense is joined
in the same information or indictment with any Federal

offense.”) (citing D.C. Code § 11-502(3)). Thus, there is no

doubt that the Court has subject matter jurisdiction over this
case.

To the extent Defendant challenges venue in the District of
Columbia, Rule 18 of the Federal Rules of Criminal Procedure
requires a criminal prosecution to take place “in the district
in which the offense was committed,” except when “a statute or
the[] rules permit otherwise.” Fed. R. Crim. P. 18. Defendant
is charged with committing a criminal offense on United States
Capitol Grounds in the District of Columbia, and he has not
pointed to any statute or rule permitting (much less requiring)
him to be prosecuted in a different district. Therefore, venue
is proper in this District.

Defendant also recites various legal provisions, including
portions of the Code of Federal Regulations; Rules 3, 4, and 11
of the Federal Rules of Criminal Procedure; Article III of the
Constitution; 28 U.S.C. § 2255; the National Industrial Recovery
Act, 48 Stat. 195; the Emergency' Relief Appropriation. Act of
1935, 49 Stat. 115; the “Clearfield Trust Doctrine,” see

Clearfield Trust Co. v. United States, 318 U.S. 744 (1943); and

42 U.S.C. § 1981. He fails to explain how any of these
authorities are relevant to his criminal case.

Finally, Defendant repeats arguments and allegations of
misconduct that the Court has already addressed above. For all

of the foregoing reasons, this Motion shall be denied.

..17_

14. Take Judicial N0tice: Federal Rules Violations And
Willful Fraud Upon The Court As Grounds For Motion Of
Dismissal, And A Request For Sumary Judgment [Dkt.

No. 27] (“Motion #l4”)

Defendant again discusses a litany' of unrelated federal
statutes, which he states are “Grounds for Dismissal For Limited
Venue.” Mot. at 5-6. Defendant also repeats his venue
challenge, which the Court has addressed above. Consequently,
this Motion shall be denied.

15. Objection to Government's Omnibus Response RE: what

The Living Flesh And B1ood Man With A Soul, A
Being/Natural Person, was Subjected To After Being
Unlawfully Arrested [Dkt. No. 28] (“Motion #l5”)

In this Motion, Defendant argues that his indictment was
improper because “the Grand Jury is to hear evidence from BOTH
SIDES and any decision. or conclusion fron1 the Grand Jury is
supposed to be based on BOTH S1DES and NOT in a decision from
just ONE SlDE.” Mot. at 5. Defendant is incorrect. A grand
jury proceeding is not an adversarial proceeding, and the
Government was not required to present evidence from both sides.
See Fed. R. Crim. P. 6(d). Defendant will, however, have the
opportunity to present his side of the case at his trial.

Defendant's other arguments are repetitious of arguments
previously asserted in his other Motions, which have been

addressed above.

Consequently, this Motion shall be denied.

l5. ADMINISTR.ATIVE NOTICE AND DEMAND: WRIT OF ERROR COR.AM
NOBIS MEMORANDUM IN LAW, Fed R. Civ. P. Rule 60 and
Fed. R. Civ. P. 46 [Dkt. No. 291 (“Motion #16”)
Defendant again cites federal statutes and rules that are
inapplicable to his case, including the Copy Right Act, 17
U.S.C. § 101 et seq., the Federal Rules of Civil Procedure, the
Foreign Sovereign Immunity Act, 28 U S.C. § 1602 et seq., and
others, to argue that the Court lacks jurisdiction over his
case. Because these laws have no relevance to Defendant's
criminal prosecution, this Motion shall be denied.7
17, Formal Complaint: Prayer for Re1ief And Constitutional
Questions In Law; Take Judicial Notice; Request For A
Show Cause Hearing; Why United States Attorney Andrew
David Finkelman or Peter Lallas Should Be Sanctioned
by Law [Dkt. No. 30] (“Motion #l7”)
This Motion merely repeats objections and arguments already

made in the foregoing Motions, each of which have already been

rejected. Consequently, it shall be denied.

7 This Motion is styled as seeking “coram nobis” relief. The

writ of coram nobis is a form of collateral relief that, in its
modern iteration, may issue in “extraordinary cases” where
necessary to “redress a fundamental error” and “achieve justice”

relating to an earlier case. United States v. Denedo, 556 U.S.
904, 910-11 (2009) (citing United States v. Morgan, 346 U.S.
502, 507 (1954)). By' definition, the writ is not available

until after a final judgment has issued in a criminal case.

_19_

18. Requirement and wish for Dismissal; Take Judicial
N0tice: UNITED STATES DISTRICT COURT has limited
jurisdiction and venue [Dkt. No. 3l] (“Motion #18”)

This Motion also merely repeats the arguments of previous

Motions, each of which have already been rejected.
Consequently, it shall be denied.

l9. Second Motion to Quash and Strike Prosecution's
Response for Failure to State Facts and Conclusions in
Law [Dkt. No. 32] (“Motion #19”)

This Motion again repeats objections and arguments already

made in the foregoing Motions, which have already been rejected.

Moreover, it does not identify any basis to strike the
Government's Second Omnibus Response. Consequently, it shall be
denied.

20. Second Motion for A.J. Kramer to Step Aside as

Ineffective Counsel (and Judicial N0tice: Fraud upon
the Court) [Dkt. No. 33] (“Motion #20”)

1n this Motion, Defendant contends, without any support
whatsoever, that his previously appointed counsel was
ineffective. There being no evidence to support this assertion,
the Court interprets the Motion as yet another request to permit
Class to represent himself. This request has already been
granted in Motion #2 above, and therefore, it shall be denied

here as duplicative.

2l. Motion for Discovery: F.R.C.P. Rule 37, F.R.C.P. Rule
16, (and a C1arification of Verbal Comunications Used
by the Plaintiff) [Dkt. No. 34] (“Motion #2l”)

This Motion, although_ styled. as a request for discovery,
largely' repeats objections and arguments totally' unrelated to
discovery that have already been made in the foregoing Motions
and rejected by the Court.

At the Motions Hearing on April 7, 2014, the Court
discussed the issue of discovery with the parties. Mr. Kramer
indicated that his office had received discovery from the
Government, and he promised to give this discovery to Defendant.
Therefore, this Motion shall be denied as moot.

22. JUDICIAL NOTICE MOTION TO REMOVE UNITED STATES CODE 28

SECTION 2672 ADMINISTRATIVE ADJUSTMENT OF CLAIMS [Dkt.
No. 35] (“Motion #22”)

1n this Motion, Class seeks “removal” of his action to the
“proper Administrate [sic] jurisdiction and venue” pursuant to
28 U.S.C. § 2672. He also seeks “summary judgment” and
dismissal under Rule 12(b)(6) of the Federal Rules of Civil
Procedure, which the Court shall interpret as a Motion to
Dismiss.8

Defendant cites the Dick Act of 1902, 32 Stat. 775, which

he contends “invalidate[d] all gun laws[.]” Mot. at 10.

3 Summary judgment and dismissal under Rule 12(b)(6) of the
Federal Rules of Civil Procedure apply' to civil cases, not a
criminal case such as this one.

Contrary to this assertion, the Dick Act created the National
Guard system and is entirely inapplicable to the charges against
Defendant.9

Defendant also argues that the National Firearms Act of
1934, 48 Stat. 1236, defines the term “firearnW as including
only “[h]and_ guns and long rifles,” such that the rifle and
pistols he allegedly possessed on United States Capitol Grounds
were not prohibited. Mot. at 10. Defendant is not charged
under the National Firearms Act of 1934, and therefore, it is
irrelevant to this case.M

The definition of firearm in this case is governed by two
other statutory provisions, 18 U.S.C. § 921(3), which is
incorporated by reference in 40 U.S.C. § 5104(a)(4), and 22 D.C.
Code 4504, both_ of which squarely' apply to pistols and most

rifles. See 18 U.S.C. § 921(3) (defining a “firearm” to include

9 §ee 32 Stat. 775; Perpich v. Dep't of Def., 496 U.S. 334, 342
(1990) (“The Dick Act divided the class of able-bodied. male
citizens between 18 and 45 years of age into an ‘organized
militia' to be known as the National Guard of the several
States, and . . . [a] ‘reserve militia,' and . . . provided that
federal funds and Regular~ Army instructors should be used. to
train its members.”).

10 The National Firearms Act of 1934 imposed restrictions and
levied taxes on the interstate transportation and sale of
firearms. See generally 48 Stat. 1236; United States v. Miller,
307 U.S. 174 (1939). It defined “firearm” as “a shotgun or
rifle having a barrel of less than eighteen inches in length, or
any other weapon, except a pistol or revolver, from which a shot
is discharged by an explosive if such weapon is capable of being
concealed on the person, or a n@chine gun . . . J' 48 Stat.
1236.

“any weapon . . . which will or is designed to . . . expel a
projectile by the action of an explosive” other than an “antique
firearm”) (emphasis added); 22 D.C. Code § 4504(a) (prohibiting

possession. of a “pistol” or “any deadly or dangerous weapon

capable of being . . . concealed”) (emphasis added).

Finally, to the extent Defendant argues that this case
should be dismissed because his prosecution violates the Second
Amendment, as discussed in connection with Motion #8 above, the
Court shall defer resolution of this issue pending the
submission of further briefing by the Government.

For the foregoing reasons, this Motion shall be deferred as
to the Second Amendment issue and otherwise shall be denied.

23. OBJECTION TO GOVERNMENT'S OMNIBUS RESPONSE:

RE: What The Living Flesh And B1ood Man With A Soul,
A Being/Natural Person, Was Subjected T0 After Being
Unlawfully Arrested [Dkt. No. 36] (“Motion #23”)

ln this Motion, Defendant repeats a number of arguments
made in earlier Motions, which the Court has already addressed.

1n addition, Defendant objects to “being rearrested for a
second time” and subsequently “recharged for new Federal crimes”
in this Court after his criminal case in Superior Court was
dismissed, Mot. at 5-6. Defendant contends that the new
federal charges were “based ONLY on the first Grand Jury's

Indictment from Superior Court which was ‘dismissed' under NOLLE

PROSEQU!” Mot. at 6.

To the extent Defendant objects to the filing of federal
charges under the Double Jeopardy Clause of the Fifth Amendment,
“the Double Jeopardy Clause precludes the Government from
relitigating any issue that was necessarily decided by a jury's

acquittal in a prior trial[.F' United States v. Coughlin, 610
F.3d 89, 96 (D.C. Cir. 2010) (emphasis added) (citation
omitted). “Dismissal of an indictment before trial, with or
without prejudice, does not itself invoke jeopardy where it does
not involve a determination of the underlying factsJ' United

States v. Lindsey, 47 F.3d 440, 444 (D.C. Cir. 1995), judgment

vacated on other grounds sub nom. Robinson v. United States, 516
U.S. 1023 (1995). Consequently, the mere refiling of charges in
federal court does not violate the Double Jeopardy Clause.

To the extent, however, that Defendant contends that he was
not indicted by a properly constituted federal grand jury, the
Government has not responded to this argument and the Court
lacks an adequate record to evaluate it. Therefore, resolution
of this issue shall be deferred pending further briefing by the
Government.

Defendant also challenges the validity of his arrest and
the search and seizure of his vehicle under the Fourth
Amendment, and reiterates his challenge to his interrogation
under the Fifth Amendment. Mot. at 6-7. He contends that “the

foundation for [his] arrest was based on a ‘parking ticket’ that

_24_

was DISM1SSED” and it was not until “AFTER [that] they did an
Illegal Search and Interrogation.” Mot. at 7. The Government
has not responded_ to these arguments and. the Court lacks an
adequate record to evaluate them. Therefore, as discussed in
connection with Motion #11 above, resolution of these issues is
also deferred.

Finally, in the exhibits appended to this Motion, Defendant
states that he holds a concealed firearm permit in North
Carolina allegedly permitting him to carry firearms in his
vehicle. §ee Mot. at Claim for Damage, Injury or Death at 3.
The Court interprets this claim, in conjunction with the
arguments Defendant presented at the Motions Hearing and the
legal authorities cited in Motion #31 [Dkt. No. 44], to raise an
argument that Defendant's prosecution in the District of
Columbia for conduct allegedly permitted by his North Carolina
permit violates the Privileges and 1mmunities Clause of Article
IV of the Constitution, the Full Faith and Credit Clause, and
the Equal Protection Clause of the Fourteenth Amendment. The
Government has not responded to these arguments and the record
is inadequate to evaluate them.

Consequently, the Government shall be ordered to file
further briefing on each of these issues no later than May 1,
2014, and Defendant may, but is not required to, file a further

Response within 14 days of the Government's submission.

_25_

In sum, this Motion shall be deferred as it relates to the
sufficiency' of the indictment and. Defendants' arguments under
the Second, Fourth, Fifth, and Fourteenth Amendments, and
Article IV of the Constitution, and it shall otherwise be
denied.

24. MOTION FOR DISCOVERY F.R.C.P. RULE 37, F.R.C.P. RULE

16 And A Clarification of Verbal Communications Used
By The Plaintiff [Dkt. No. 37] (“Motion #24”)

This Motion merely repeats arguments made in previous
Motions, which_ the Court has addressed. above. Therefore, it
shall be denied.

25. Motion for Administrative notice and demand: writ of

error coram nobis memorandum in 1aw, Fed. R. Civ. P.
60 and Fed. R. Civ. P. 46 [Dkt. No. 38] (“Motion #25”)

This Motion. merely' repeats arguments already' made in the
foregoing Motions, each of which have already been rejected, and
cites additional authorities that have no relevance to this
case. Consequently, it shall also be denied.

26, Requirement To Have The Plaintiff Appear Before the

District Court (This Court) [Dkt. No. 39] (“Motion
#26”)
The Court construes this Motion as a request for a hearing

on the previously-filed. Motions, which the Court has already

granted. lt shall therefore be denied as moot.

27. Take Judicial N0tice: Prayer For Verification for
Dec1aratory Status and Inquisition Status Of Dec1arant
[Dkt. No. 40] (“Motion #27”)

ln this Motion, Defendant cites yet additional legal
authorities that have no apparent relevance to his case,
including “Executive Order 6174 on Public Works Administration,”
the National lndustrial Recovery' Act, 48 Stat. 195, and the
Classification Act of 1923, 5 U.S.C. § 1071 et seq. lt shall
therefore be denied.

28. ADMINISTRATIVE NOTICE; IN THE NATURE OF WRIT OF

ERROR COR.AM NOBIS & A DEMAN'D FOR DISMISSAL OR STATE
THE PROPER JURISDICTION [Dkt. No. 41] ("M0tiOn #28”)

This Motion n@rely repeats arguments already made in the
foregoing Motions, each of which have already been rejected.
Consequently, it shall be denied.

29. OBJECTION TO GOVERN'MENT'S OMNIBUS RESPONSE: RE:

What The F1esh And Blood Man With A Soul, A
Being/Natural Person, Was Subjected To After Being
Unlawfully Arrested [Dkt. No. 42] (“Motion #29”)

This Motion. appears to be a 'verbatin1 copy' of Motion. #23
[Dkt. No. 36], discussed above. lt shall be denied as
duplicative.

30. JUDICIAL NOTICE MOTION TO REMOVE UNITED STATES CODE 28

SECTION 2672 ADMINISTRATIVE ADJUSTMENT OF CLAIMS [Dkt.
No. 43] (“Motion #30”)
This Motion appears to be aa verbatim copy of Motion #22

[Dkt. No. 35], discussed above. lt shall also be denied as

duplicative.

31. Take Judicial N0tice: Federal Rules Violations And
Wil1ful Fraud Upon The Court As Grounds For Motion Of
Dismissal, And A Request for Summary Judgment [Dkt.

No. 44] (“Motion #31”)

The Court construes this Motion as a Motion to Dismiss for
various constitutional violations. To the extent Defendant
argues that his Sixth Amendment right to confront witnesses has
been violated, that right does not apply until trial and
therefore, by definition, it has not been violated.

To the extent Defendant argues that his First Amendment
right to petition his government has been violated, he provides
no support for this argument.

To the extent Defendant argues that this prosecution
violates his rights under the Privilege and lmmunities Clause of
Article lV and the Equal Protection Clause of the Fourteenth
Amendment, the Court has addressed those arguments in connection
with Motion #23 [Dkt. No. 36] above.

Defendant also repeats a number of other arguments that
have already been addressed above. Consequently, this Motion
shall be denied.

32. TAKE JU'DICIAL NOTICE: FRAU`D UPON THE COURT,

2ND MOTION For Lawyer A.J. Kramer To Step Aside As
Ineffective Counsel [Dkt. No. 45] (“Motion #32”)

This Motion is wholly repetitive of Defendant's prior

Motions. lt shall be denied.

33. Take Judicial N0tice: Verification for
Declaratory Status Under the Tenth Amendment [Dkt. No.
461 (“Motion #33”)

This Motion repeats arguments already made in the foregoing
Motions, each of which have already' been. rejected, and cites
additional authorities that have no relevance to this case.
Consequently, it shall be denied.

34. 2ND MOTION FOR DISCOVERY: F.R.C.P. RULE 37,

F.R.C.P. RULE 16 And A Clarification Of Bonds Used By
The Plaintiff [Dkt. No. 47] (“Motion #34”)

Although. styled as a “Motion for _Discovery," this Motion
does not seek any discovery that could even conceivably be
relevant to this case. lnstead, it asserts that Defendant's
birth name has been converted to a “Registered Trade” name in
violation of the Uniform Commercial Code and seeks information
purportedly relating to such purported conversion. These
allegations are unsupported and irrelevant to whether Defendant
violated. 40 U.S.C. § 5104(e)(1) and. 22 D.C. Code § 4504(a).
Furthermore, the Court has already addressed Defendant's request
for discovery above. Consequently, the Motion shall be denied.

35. BY CONGRESSIONAL ACT: A Right TO ACt AS A

Private Attorney General, AND BY CONSTITUTIONAL
AUTHORITY: To Receive Letters Of Marque And Reprisa1
[Dkt. No. 48] (“Motion #35”)

ln this Motion, Defendant claims he has been given

authority by the House and Senate to act as a private attorney

general. There is no evidence supporting either this allegation

or Defendant's related assertion that the Court lacks subject
matter jurisdiction over this case. Consequently, this Motion
shall be denied.

36. ADMINISTRATIVE NOTICE; IN THE NATURE OF WRIT OF

ERROR CORAM NOBIS & A DEMAN'D FOR DISMISSAL OR STATE
THE PROPER JURISDICTION [Dkt. No. 49] (“Motion #36”)

This Motion is an exact copy of Motion #28 [Dkt. No. 41]
discussed above. Therefore, it shall be denied as duplicative.
III. CONCLUSION AND ORDER

For the reasons set forth above, it is hereby

ORDERED, that Motion numbers 1, 3, 6, 7, 9, 10, 12-21, and
24-36 [Dkt. Nos. 7, ll, 14, 16, 21, 22, 25-34, 3'7-49] are
denied; and it is further

ORDERED, that Motion numbers 2 and 5 [Dkt. Nos. 10 and 13]
are granted; and it is further

ORDERED, that Motion number 4 is granted in part and denied
in part; and it is further

ORDERED, that the Government, having previously been given
permission by the Court to file summary responses to Defendant's
Motions, is now directed to file, no later than May 1, 2014, a
substantive response to Motion numbers 8, 11, 22, and 23,

insofar as they challenge the sufficiency of the grand jury

indictment and the legality of Defendant's prosecution under the

Second, Fourth,n Fifth and Fourteen Amendments and Article lV of
the United. States Constitution. The Government may file its
Response in a single pleading, and Defendant may file a single
reply to the Government's response no later than May 15, 2014;
and it is further

ORDERED, that Motion numbers 8, 11, 22, and 23 are deferred
insofar as they relate to the issues set forth in the preceding

paragraph, and are otherwise denied.

\ 1 " f»
§   /'/y@ 1

Apri1 16, 2014 c1adys KeS§1er
United States District Judge

Copies to Counsel by ECF and by mail to:
RODNEY CLASS

432 North Lincoln Street
High Shoals, NC 28077

ll The Government should address Defendant's assertions that he
was originally arrested on a traffic violation that was
subsequently dismissed and that the Capitol Police officers

searched his vehicle without a warrant. These assertions appear
inconsistent with_ the Government's description of Defendant's
arrest and the search of his vehicle. See Mot. to Admit Other

Crimes Evid. Under Fed. R. Evid. 404(b) at 1-2 [Dkt. No. 50].

_31_